Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of NZ732921, filed in New Zealand on 6/16/2017, and PCT/IB2018/054462, on 6/18/2018.

Preliminary Amendment
Applicant submitted a preliminary amendment on 12/16/2019. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 depends on a claim, but not sure which claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 14, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (U.S. Patent Pub. No. 2017/0337687, hereafter referred to as Wang).

In regards to Claim 13, Wang teaches a method for generating a score to represent BAC burden, comprising a quantitative analysis of calcified vessels in a map of vessel calcification in a breast, wherein one or more measures are used to obtain the score including (the Examiner interprets that only one item needs to be met under broadest reasonable interpretation.): i) counting the number of vessels with calcifications; ii) measuring the length of segments of calcifications of the vessels; iii) measuring the area of the segments of calcifications; iv) measuring of the volume of the segments of calcifications (paragraph 116-paragraph 120, paragraph 162, Wang teaches measuring the extracted the classification target region.); v) measuring the density or mass of the segments of calcifications.  

In regards to Claim 14, Wang teaches the method according to claim 13, wherein at least one of the following anthropomorphic measures of the breast made from a tissue composition map is used to obtain the score (the Examiner interprets that only one item needs to be met under broadest reasonable interpretation.) including: i) measuring breast volume (paragraph 116, paragraph 151, paragraph 162, Wang); ii) measuring fibroglandular tissue volume; iii) 

In regards to Claim 21, Wang teaches wherein measuring the volume of vessel calcifications requires measuring the breast thickness and using a model for deformation of a breast positioning device (paragraph 94, paragraph 116, Wang).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



Claims 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang in view of Arai et al (U.S. Patent Pub. No. 2017/0367674, hereafter referred to as Arai).

Regarding Claim 15, Wang teaches CAD system for detecting cancer in the breast.
Wang does not explicitly disclose wherein measuring the breast volume includes requiring measurement of the projected breast 5Atty area in a radiographic image, the breast thickness, a model for breast peripheral thickness, and a model for deformation of a breast positioning device.  
Arai is in the same field of art of medical imaging processing. Further, Arai teaches wherein measuring the breast volume includes requiring measurement of the projected breast 5area in a radiographic image, the breast thickness (paragraph 109, paragraph 111-paragraph 113, Arai), a model for breast peripheral thickness, and a model for deformation of a breast positioning device (paragraph 108, paragraph 129, paragraph 130, Arai).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang by incorporating the measuring of the breast for distance and volume that is taught by Arai, to make the invention that capture breast images and then perform measurement on the breast and volume analysis to detect cancer; thus, one of ordinary skilled in the art would be motivated to combine the references since this technique is insufficient to reduce the pain caused by the continuous compression of the breast (paragraph 7, Arai).


Regarding Claim 16, Wang teaches CAD system for detecting cancer in the breast.
Wang does not explicitly disclose wherein measuring the chest-wall-to-nipple distance requires a means to identify the locations of features which are anatomical landmarks and to segment these features which include the pectoralis muscle and the nipple.  
Arai is in the same field of art of medical imaging processing. Further, Arai teaches wherein measuring the chest-wall-to-nipple distance requires a means to identify the locations of features which are anatomical landmarks and to segment these features which include the pectoralis muscle and the nipple (paragraph 179, Arai).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang by incorporating the measuring of the breast for distance and volume that is taught by Arai, to make the invention that capture breast images and then perform measurement on the breast and volume analysis to detect cancer; thus, one of ordinary skilled in the art would be motivated to combine the references since this technique is insufficient to reduce the pain caused by the continuous compression of the breast (paragraph 7, Arai).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Regarding Claim 17, Wang teaches CAD system for detecting cancer in the breast.

Arai is in the same field of art of medical imaging processing. Further, Arai teaches wherein measuring the fibroglandular tissue volume includes requiring the measurement of the breast volume and measuring breast tissue composition by generating a tissue composition map (paragraph 179, Arai).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang by incorporating the measuring of the breast for distance and volume that is taught by Arai, to make the invention that capture breast images and then perform measurement on the breast and volume analysis to detect cancer; thus, one of ordinary skilled in the art would be motivated to combine the references since this technique is insufficient to reduce the pain caused by the continuous compression of the breast (paragraph 7, Arai).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Regarding Claim 18, Wang teaches CAD system for detecting cancer in the breast.
Wang does not explicitly disclose wherein the tissue composition map is a density map.
Arai is in the same field of art of medical imaging processing. Further, Arai teaches wherein the tissue composition map is a density map (paragraph 211, Arai). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang by incorporating 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Regarding Claim 19, Wang teaches CAD system for detecting cancer in the breast.
Wang does not explicitly disclose wherein the density or mass of the segments of calcifications is measured using composition of the tissue in the breast determined from a breast density map.
Arai is in the same field of art of medical imaging processing. Further, Arai teaches wherein the density or mass of the segments of calcifications is measured using composition of the tissue in the breast determined from a breast density map (paragraph 190, Arai).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang by incorporating the measuring of the breast for distance and volume that is taught by Arai, to make the invention that capture breast images and then perform measurement on the breast and volume analysis to detect cancer; thus, one of ordinary skilled in the art would be motivated to combine the references since this technique is insufficient to reduce the pain caused by the continuous compression of the breast (paragraph 7, Arai).
. 


Claim 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang in view of Smith et al (U.S. Patent Pub. No. 2012/0238870, hereafter referred to as Smith).

Regarding Claim 20, Wang teaches CAD system for detecting cancer in the breast.
Wang does not explicitly disclose wherein the density or mass of the segments of calcifications is measured using composition of the tissue in the breast determined from a dual-energy, triple-energy or photon-counting image spectral with information combined with a physics model of image acquisition.
Smith is in the same field of art of medical imaging of breast. Further, Smith teaches wherein the density or mass of the segments of calcifications is measured using composition of the tissue in the breast determined from a dual-energy, triple-energy or photon-counting image spectral with information combined with a physics model of image acquisition (paragraph 30, Smith).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang by the imaging using different imaging systems that is taught by Smith, to make the invention that captures imaging of the breast, determine different image by the different energies and then determines mass of the breast; thus, one of ordinary skilled in the art would be motivated to combine the references since It would be desirable to identify a system and method for acquiring x-ray 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith et al (U.S. Patent Pub. No. 2012/0238870, hereafter referred to as Smith) in view of Wang et al (U.S. Patent Pub. No. 2017/0337687, hereafter referred to as Wang).

Regarding Claim 1, Smith teaches a method for detection and quantification of arterial calcification wherein: a radiographic image of an organ is transformed quantitatively to a tissue composition map indicating a total amount of organ tissue (paragraph 28, Smith teaches capturing image of the breast and determine the calcification.); a calcification map is generated indicating position in the tissue composition map of calcified tissue (paragraph 71, Smith teaches imaging for determining calcification detection within the breast of the patient, the Examiner interprets that the map can be image region.3); a calcification free tissue composition map is generated from the tissue composition map using the position of calcified tissue in the calcification map (paragraph 47-paragraph 67, paragraph 75, paragraph 76, Smith teaches capturing different images and uses the images to performing image processing to capture different region of the image, the Examiner interprets that the “calcification free tissue composition map” can be any part of the images that does not include the cancer, such as the background).

Wang is in the same field of art of medical image processing. Further, Wang teaches a vessel map of the position of vessels in the tissue composition map is generated (paragraph 138, paragraph 139, Wang teaches capturing images of the patient and using the imaging data to determine the nodule regions with blood region); and the vessel map is combined with the calcification map to generate a map of vessel calcification indicating the position of calcified vessels in the tissue composition map (paragraph 88, paragraph 138, paragraph 139, Wang teaches capturing images of the patient to determine vascular regions in the breast region.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith by incorporating the vessel tissue maps and combining of images that is taught by Wang, to make the invention that captures dual energy images and that are then performing via image processing to detect calcification regions; thus, one of ordinary skilled in the art would be motivated to combine the references since it would be desirable to improve the efficiency and accuracy of the detection and/or diagnosis of a CAD system (paragraph 3, Wang) .
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Smith in view of Wang discloses wherein a quantification measure of vessel calcification of the organ is generated from the vessel map for disease risk prediction and stratification (paragraph 81, paragraph 100, Wang).  

In regards to Claim 3, Smith in view of Wang discloses wherein the organ is a breast including combining an anthropomorphic measurement of the breast with the map of vessel calcification for disease risk prediction and stratification (paragraph 81, paragraph 100, Wang).

In regards to Claim 4, Smith in view of Wang discloses wherein the organ is a breast including combining an anthropomorphic measurement of the breast with the quantitative measure of vessel calcification for disease risk prediction and stratification (paragraph 81, Wang).  

In regards to Claim 5, Smith in view of Wang discloses wherein the vessel map is generated from the tissue composition map using a segmentation algorithm (paragraph 110, Wang).  

In regards to Claim 6, Smith in view of Wang discloses wherein the vessel segmentation algorithm is at least one or a combination of: an image filtration algorithm, a thresholding algorithm, an edge detection algorithm, or machine learning using supervised or unsupervised learning methods (paragraph 138, paragraph 139, Wang teaches segmenting the image data.).  

In regards to Claim 7, Smith in view of Wang discloses including generating the tissue map using spectral information from two or more energy ranges (paragraph 14, Smith).  

In regards to Claim 8, Smith in view of Wang discloses wherein the calcification free tissue composition map includes values of a calcification- free tissue composition estimated by interpolation between values of the total amount of tissue that neighbors the vessel locations (paragraph 80-paragraph 82, Wang).

In regards to Claim 9, Smith in view of Wang discloses including evaluating the vessel calcification to generate a score of vessel calcification (paragraph 175, Wang teaches determining a score value.).  

In regards to Claim 10, Smith in view of Wang discloses including generating density of the organ from the calcification free tissue composition map for indicating the total amounts of tissue after the calcification has been excluded from the tissue composition map (paragraph 182, Wang).  


In regards to Claim 11, Smith in view of Wang discloses wherein the density is the density of a breast and used for tissue functional status and/or disease risk prediction and stratification (paragraph 100, paragraph 123, Wang).  

In regards to Claim 12, Smith in view of Wang discloses including evaluating the density of the organ in combination with the vessel calcification and to modify the score of vessel calcification for correlation with risk of disease (paragraph 180-paragraph 190, Wang).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665